Citation Nr: 0718496	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-41 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
10 percent rating for a bilateral foot disability.  In 
February 2006, the veteran testified at a hearing before the 
Board.  


FINDING OF FACT

The veteran's bilateral foot disability is manifested by 
subjective complaints of constant pain and tenderness.  There 
is no objective evidence of effusion, laxity, deformity, or 
scar.  X-ray examination demonstrates osteoarthritis of the 
first metatarsal phalangeal joint.  These manifestations 
produce no more than moderate bilateral foot disability.  


CONCLUSION OF LAW

The criteria for separate ratings of 10 percent each for a 
right foot disability and a left foot disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5276, 5279, 5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that he is entitled to an increased 
rating for his bilateral foot disability.    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
metacarpal and carpal joints are considered groups of minor 
joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint or group of minor 
joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).  DC 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The Board has evaluated the veteran's bilateral foot 
disability under multiple diagnostic codes to determine if 
there is any basis to increase the assigned rating.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2006).  

The veteran is currently in receipt of a 10 percent rating 
for his disability under DC 5279, which contemplates 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  Other relevant diagnostic codes include DC 5284, 
which pertains to other foot injuries; DC 5276, which 
pertains to acquired flatfoot; and DCs 5003 and 5010, which 
pertain to arthritis.   

The evidence for consideration includes VA treatment records 
dated from October 2002 to November 2004, a report of VA 
examination dated in February 2005, and the veteran's 
testimony at a February 2006 Travel Board hearing.  

The veteran's treatment records reflect that he received 
treatment for his bilateral foot disability from October 2002 
to November 2004.  An October 2002 MRI showed osteoarthritis 
involving the first metatarsophalangeal joint of the left 
foot and mild loss of the plantar arches, greater on the left 
side.  A November 2004 VA medical report shows that the 
veteran had painful range of motion bilaterally in the first 
metatarsal phalangeal joint, but the pain was mostly focused 
in the left foot.  The veteran had also reported that using 
over-the-counter shoe inserts had improved some of the pain.  
The diagnosis was flexible flatfoot, hallux limitus.

On VA examination in February 2005, the veteran reported more 
pain on the left foot than the right.  He stated that the 
pain involved the bottom of both feet and that it was a 
constant, sharp pain, more so in the front part of the foot 
and in the heel.  He further reported that he experienced a 
constant dull pain and ache in the middle of the foot that 
was aggravated by walking.  He stated that his feet always 
seemed stiff.  He noted that some exercises and custom shoe 
inserts helped with the pain.  Physical examination revealed 
that the veteran was able to squat and walk across the room 
with no difficulty.  There was no effusion, laxity, 
deformity, or scar noted.  There was some crepitus with 
motion on the great toes bilaterally.  There was distal 
tingling on percussion of the metatarsophalangeal joint as 
well as tenderness to palpation of the right and left foot.  
There was no tenderness to palpation on the plantar surface 
of the feet.  Monofilament testing was decreased on the left 
foot on the dorsal and plantar surface of the great toe.  
There were no varicosities or pes cavus noted in the 
bilateral feet.  The physician noted there was mild pes 
planus.  The diagnostic impression was chronic bilateral 
plantar fasciitis and osteoarthritis of the first metatarsal 
phalangeal joint of the left foot.  

The veteran testified before the Board at a Travel Board 
hearing in February 2006.  Testimony revealed that standing 
or walking aggravated the pain in the veteran's feet, and 
this restricted him from some sports, activities with his 
son, and grocery shopping with his wife.  The veteran 
testified that his feet became puffy and swollen during the 
day and that he could feel his shoes getting tighter as the 
day went on.  He described his feet as feeling like two 
blocks with pain.  He further reported that there was a 
constant pressure on his feet and that they were painful on 
manipulation.  The veteran also testified that he had 
calluses medically removed in 2004.  He stated that he used 
VA supplied prosthetic devices for his shoes and that the 
arches of his feet were slightly fallen.  He further stated 
that he felt he had a decreased level of strength in his 
feet, increased incoordination in his feet, and loss of 
flexibility and stiffness in his feet.  

The veteran has been diagnosed with bilateral plantar 
fasciitis, a disability that is not specifically listed in 
the Rating Schedule.  The Board has therefore evaluated the 
veteran's disability under multiple diagnostic codes for 
analogous disabilities in which the functions affected and 
anatomical localization and symptoms are closely related to 
his current disability.  

Diagnostic Code 5279 provides for a 10 percent evaluation for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  38 C.F.R. § 4.71a, DC 5279.  The maximum schedular 
rating under this code is 10 percent.  Therefore, the Board 
finds that DC 5279 cannot serve as a basis for an increased 
rating for the veteran's disability because he is already in 
receipt of a 10 percent rating under this code.  

Diagnostic Code 5284 provides for a 10 percent evaluation for 
a moderate foot injury.  A 20 percent rating is warranted for 
a moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, DC 
5284.  The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element to be considered by the Board, is 
not dispositive of an issue.  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected bilateral foot disability is 
moderate in degree in each foot and warrants a separate 10 
percent rating for each foot.  The veteran's disability 
involves constant pain and ache in the bottom of both feet 
that is aggravated by standing and walking.  There is 
stiffness and tenderness to palpation in both feet.  
Additionally, the veteran has degenerative arthritis in one 
joint in the left foot and mild loss of the plantar arches.  
There is painful range of motion bilaterally in the first 
metatarsal phalangeal joint and some crepitus with motion on 
the great toes bilaterally.  His feet are normal in 
appearance with no deformity.  The Board thus concludes that 
the veteran's bilateral foot disability can be rated as "foot 
injuries, other" pursuant to DC 5284 because there are 
multiple foot disabilities present in each foot.  Having 
evaluated the combined symptomatology of those foot 
disabilities, the Board finds that the veteran's disabilities 
of the feet most nearly approximate a moderate foot injury 
under DC 5284 and warrant a separate 10 percent rating for 
each foot.  

Diagnostic Code 5276 provides for a 10 percent rating for 
moderate unilateral or bilateral flatfoot, which includes 
symptoms such as weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral flatfoot, which includes 
symptoms such as objective evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use, and characteristic callosities.  A 50 percent rating 
is warranted for pronounced bilateral flatfoot, which 
includes symptoms such as marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, 5276.  

The Board finds that the veteran's bilateral foot disability 
approximates no more than moderate bilateral flatfoot.  He is 
thus entitled to no higher than a 10 percent rating under DC 
5276.  There is pain on manipulation and use of his feet and 
mild loss of the plantar arches.  A 30 percent evaluation is 
not warranted because there is no objective evidence of 
marked deformity, indication of swelling on use, or 
characteristic callosities.  The VA examination in February 
2005 found no deformity of the feet.  Therefore, the Board 
finds that the veteran's bilateral foot disability is more 
appropriately classified as moderate bilateral flatfoot and a 
rating higher than 10 percent is thus not warranted under 
DC 5276. 

There is x-ray evidence that demonstrates that the veteran 
has osteoarthritis involving the first metatarsophalangeal 
joint of the left foot.  However, the Board finds that the 
veteran is not entitled to a separate compensable rating for 
his disability under the diagnostic criteria pertaining to 
arthritis.  When degenerative arthritic changes are confirmed 
by x-ray evidence, a noncompensable evaluation is assigned 
unless there is objective evidence of arthritis involving two 
or more major or minor joint groups.  38 C.F.R. § 4.71a, DCs 
5003, 5010.  The medical evidence shows that only one joint 
on the left foot is involved with arthritic changes.  Thus, a 
separate compensable rating under the diagnostic codes 
pertaining to arthritis is not warranted because the 
osteoarthritis only affects one of the veteran's joints.

In sum, resolving all doubt in favor of the veteran, the 
Board concludes that the veteran's bilateral foot disability 
warrants the assignment of separate ratings of 10 percent for 
each foot under DC 5284 for the period under consideration in 
place of the current single 10 percent rating for a bilateral 
condition.  As the preponderance of the evidence is in 
equipoise for an increased rating, the "benefit-of-the-doubt" 
rule applies, and the claim must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties to notify and assist have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
veteran.  

     
ORDER

Separate ratings of 10 percent for each foot for the 
veteran's bilateral foot disability are granted in place of 
the single 10 percent rating.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


